ORDER

PER CURIAM.
James W. Kuehl (“Claimant”) appeals from the circuit court’s denial of his claim for disability retirement benefits. Claimant contends on appeal that the circuit court erred in finding he was not permanently and totally disabled as required by the applicable ordinance of the City of Jennings, Missouri. We affirm.
We have reviewed the briefs of the parties, along with the legal file, and find the circuit court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no prec-edential value. However, the parties have been furnished with a memorandum opinion for their information only setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).